Title: Isaac A. Coles to James Madison, 22 November 1828
From: Coles, Isaac A.
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Enniscorthy
                                
                                Novr. 22d. 1828.
                            
                        
                        
                        I now inclose part of a letter in the hand writing of P. Henry in complyance with the promise I gave you when
                            last at Montpellier—I hope it will reach you in time to answer the purpose for which you wanted it.
                        I recieved a letter from my Brother Edward by the last mail. He had reached Illinois very safely, &
                            was in better health than he had been for years. I have some Hope he will return with me in the spring when I propose to
                            visit Elprado.
                        I congratulate you on the favourable change in the season, & the advance in the price of wheat
                            & flour, which promises, for a time at least, such a return from our labor as will again make it profitable,
                            & give income from our Estates which for some years have only been a tax to us. With kindest wishes to Mrs.
                            Madison to whom I beg to be most respectfully presented I am, Dr Sir, ever truly & faithfully yrs
                        
                        
                            
                                I. A. Coles
                            
                        
                    